     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 1 of 16



 1    E. LEIF REID, Nevada Bar No. 5750                JOSEPH M. ALIOTO, PRO HAC VICE
      KRISTEN L. MARTINI, Nevada Bar No. 11272         JAMIE L. MILLER, PRO HAC VICE
 2    MARLA J. HUDGENS, Nevada Bar No. 11098           ALIOTO LAW FIRM
      NICOLE SCOTT, Nevada Bar No. 13757               One Sansome Street, 35th Floor
 3    LEWIS ROCA ROTHGERBER CHRISTIE LLP               San Francisco, CA 94104
      One East Liberty Street, Suite 300               Tel: 415.434.8900
 4    Reno, NV 89501-2128                              Fax: 415.434.9200
      Tel: 775.823.2900                                Email: jmalioto@aliotolaw.com
 5    Fax: 775.823.2929                                       jmiller@aliotolaw.com
      Email: lreid@lrrc.com
 6            kmartini@lrrc.com
              mhudgens@lrrc.com
 7            nscott@lrrc.com
 8
      JAMES J. PISANELLI, Nevada Bar No. 4027
 9    TODD L. BICE, Nevada Bar No. 4534
      JORDAN T. SMITH, Nevada Bar No. 12097
10    PISANELLI BICE PLLC
      400 South 7th Street, Suite 300
11    Las Vegas, Nevada 89101
      Telephone: 702.214.2100
12    Email: JJP@pisanellibice.com
            TLB@pisanellibice.com
13           JTS@pisanellibice.com
14    Attorneys for Plaintiff
15                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
16
      LAS VEGAS SUN, INC., a Nevada                  Case No. 2:19-CV-01667-GMN-BNW
17    corporation,
18                       Plaintiff,
                                                     PLAINTIFF’S REPLY IN SUPPORT OF
19
      v.                                             MOTION TO RECONSIDER PREVIOUS
20                                                   DISCOVERY RULINGS BASED ON NEW
      SHELDON ADELSON, an individual and as          EVIDENCE (ECF NO. 241)
21    the alter ego of News+Media Capital Group
      LLC and as the alter ego of Las Vegas Review
22    Journal, Inc.; PATRICK DUMONT, an
      individual; NEWS+MEDIA CAPITAL GROUP
23    LLC, a Delaware limited liability company;
24    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation; and DOES, I-X,
25    inclusive,

26                       Defendants.
27

28


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 2 of 16



 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.       INTRODUCTION
 3             The RJ feigns ignorance related to the meaning or impact of the Adelson Employment
 4    Agreement. And, it ignores that this Court relied on its misrepresentations or purposeful omissions
 5    when this Court crafted its questions and discovery orders. Its opposition is unpersuasive.
 6             The RJ pretends it has been truthful to the Court throughout this litigation with respect to
 7    Mr. Adelson’s role in the company. According to its opposition, the RJ has always made Mr.
 8    Adelson’s indirect control over the management of the Review-Journal known to the Court; the RJ
 9    has always represented to this Court that Mr. Adelson (a casino magnate) is involved in the day-to-
10    day business of the newspaper, and; the RJ has never led this Court to believe that Mr. Adelson
11    was a hands-off investor-owner.
12             The opposite is true. The RJ has always put incredible distance between the Review-Journal
13    and Mr. Adelson, and this Court specifically ruled that the Sun had not established Mr. Adelson’s
14    indirect control over the Review-Journal. More than once, this Court struggled to find the
15    connection between Mr. Adelson and the day-to-day working of the newspaper and the likelihood
16    of “indirect directives” from Mr. Adelson. The Court limited the Sun’s discovery requests as a
17    result of the Sun’s purported inability to show Mr. Adelson’s indirect control over the newspaper.
18             Arguing the Sun has suffered no prejudice, the RJ ignores this Court’s own statements made
19    during discovery hearings. It claims that since the Sun “essentially won [certain discovery]
20    motions,” the Sun should not complain. ECF No. 256 at 2. The problem is that this Court limited
21    discovery requests based on the RJ’s misrepresentations, omissions and delayed productions. Since
22    then, the RJ has doubled-down on those rulings in connection with other discovery requests.
23             But the Adelson Employment Agreement (along with other delayed documents) establishes
24    the specific connection sought by the Court. It shows Mr. Adelson appointed himself co-publisher
25    of the newspaper, which expressly enabled him to control nearly all business and editorial functions
26    at the RJ. It also shows Mr. Adelson made an executive of his “family office”—Interface Operations
27    dba Adfam (“Adfam”)—the President of the Review-Journal. In fact, Mr. Adelson’s “family
28                                                     -1-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 3 of 16



 1    office” plays an extremely heavy hand in the management of the Review-Journal. It is clearly Mr.
 2    Adelson’s most active and powerful arm: an Adfam executive holds every corporate position with
 3    the Review-Journal, including as its President (Stephen O’Connor); the Review-Journal’s
 4    publishers communicate with Adfam regarding the Review-Journals’ front page redesign; Adfam’s
 5    lawyer (Steven Garfinkel) is apparently the Review-Journal’s lawyer;1 Adfam employees and
 6    lawyers receive financial information about the Review-Journal from the Review-Journal’s CFO;
 7    Adfam hires consultants to work on behalf of the Review Journal; and Patrick Dumont (Mr.
 8    Adelson’s son-in-law) and Dr. Adelson (Mr. Adelson’s wife) use Adfam e-mail addresses to
 9    communicate to and on behalf of the Review-Journal. In short, the newspaper is directed entirely
10    by Mr. Adelson, including indirectly through Adfam and through his proxies (Dumont and others)
11    and employees of other Adelson-related entities like the Sands Corporation. All of these various
12    people report to Adelson in their various roles in different Adelson companies, and certainly would
13    have no dealings with the RJ without his direction.
14             The RJ attempts to distance itself from this Court’s rulings by ignoring this Court’s
15    limitations on discovery and focusing only on counsel’s prior statements, calling them accidental
16    or due to counsel’s role with a newly engaged client or made in a separate lawsuit. The RJ misses
17    the point. The Sun is obviously not asking this Court to reconsider another court’s rulings. Rather,
18    the Sun has provided a complete factual background to demonstrate that the RJ has made
19    representations about Mr. Adelson for years that permeated the multiple litigations between the
20    parties, which then bled into this case, and have shaped both the way this Court considered
21    discovery disputes and the way the Sun has conducted discovery. History cannot be ignored. Had
22    the RJ been upfront early on in this case, this Motion would not be necessary. Had the RJ not
23    delayed production for months, the Sun could have made these arguments much earlier instead of
24    briefing its alter ego claims several times without the critical information that the RJ held behind
25    its back.
26
      1
       Mr. Adelson also uses lawyers from his other business enterprises, including the Sands
27    Corporation.
28                                                   -2-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 4 of 16



 1             The RJ also argues that the Sun’s timing in filing its Motion is problematic. See ECF No.
 2    256 at 4. For the RJ to contest the Sun’s promptness on anything, considering the RJ’s own pace at
 3    conducting discovery, is astounding. The RJ seems to believe that because the ruling on Request
 4    Nos. 47 and 48 was issued on July 20, the second that the Sun received its very un-prompt
 5    production of documents on October 14 and 20, it should have been prepared to file the Motion.
 6             Pursuant to Rule 60, motions for reconsideration must be brought in a “reasonable time.”
 7    FED. R. CIV. P. 60(c)(1). When this Court indicated that the Sun could seek a reevaluation of its
 8    orders on November 13, the date this Court applied its rulings on Request Nos. 47 and 48 to other
 9    discovery requests, no timeframe was imposed. The Sun filed its Motion seven days later. Bluntly
10    stated, there is no reasonable argument, especially accounting for the other discovery and motion
11    practice occurring in this case, that the Motion was anything but timely.2
12    II.      THE SUN HAS MET THE STANDARD FOR RECONSIDERATION
13             A.     This Court Limited the Sun’s Discovery on the Grounds that the Sun had not
                      Sufficiently Shown Mr. Adelson’s Indirect Control over the Review-Journal
14

15             The RJ argues that the Sun does not have a legal basis for reconsideration and that the Sun

16    has mischaracterized the Court’s orders. ECF No. 256 at 4-7. That is not true. Both this Court’s

17    prior rulings and Rule 60(b)(3) and (6) allow the Sun to seek reconsideration, including for “any [

18    ] reason that justifies relief.” FED. R. CIV. P. 60(b)(6). And, the RJ’s accusation that the Sun has

19    misrepresented the Court’s rulings is undermined by the fact that the Sun explicitly quoted the

20    rulings.

21             On November 13, 2020, the Court limited the Sun’s discovery requests, ruling that “[t]o the

22    extent indirect directives should form a part of the alter ego claim, the Sun has not sufficiently

23    analyzed that argument.”3 ECF No. 222 at 18:12-18, 18:25-19:6, 19:13-19, 20:1-7, 20:12-18,

24    20:25-21:6, 21:23-22:4. It then specifically remarked that if the Sun presented additional

25    2
        The RJ implies that the parties were bound to meet and confer under LR 26-2 prior to the Sun
      filing its Motion. LR 26-6 imposes a meet and confer requirement on “discovery motions.” This is
26    not a discovery motion, and therefore the requirement does not apply.
      3
        The rulings related to Request Nos. 108-110, 114-116, 119-121, 175-177, 180-182, 185-187, and
27    129-131.
28                                                    -3-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 5 of 16



 1    information for the Court to consider that very limitation, “you can always seek the Court[ ] – to
 2    reevaluate its position. ECF No. 222 at 22.
 3             On July 20, 2020, this Court ruled in connection with Requests 47 and 48:
 4             Unless you can make the link that that e-mail is linked to Mr. Adelson’s request or
               directive, how do you get to alter ego liability?
 5

 6    ECF No. 102 at 17: 18-23 (emphasis added). And:
 7             To the extent that, through interrogatories or other discovery tools, you find that
               Mr. Adelson did, in fact, verbally command others to do something else, then I
 8             think that there would be -- the relevance would be more clear to me. At this point
               in time, I’m just not sure that -- I think that it’s a little attenuated because we just
 9
               don’t have any information to suggest that Mr. Adelson has, in fact, given these
10             directives.

11    ECF No. 102 at 15-16. The rulings are both based on the same premise: the Sun could not, at that
12    time, establish a link for its alter ego claim that Mr. Adelson indirectly controls the Review-Journal
13    using proxies. It could not make that link because the RJ would only produce the documents that
14    make that connection crystal clear months later, in October.
15             The Sun does not need to characterize the Court’s order because the Court’s own words
16    make its limitations clear. Had the RJ disclosed these promptly after the July 20 hearing instead of
17    in October, the RJ would not have been able to successfully argue that dozens of other requests
18    should be limited in the same way. See, e.g., ECF No. 136 (Request Nos. 108-110, 114-116, 119-
19    121, 129-131, 175-177, 180-182, and 185-187). What the RJ did instead was (a) obtain a limitation
20    on the Sun’s discovery, (b) hold back documents undermining the limitation for months after they
21    were due, (c) exploit the limitation in arguments related to dozens of other requests, and (d) only
22    after obtaining a limitation, produce the documents that now undercut the justification for the
23    limitations.
24             In that regard, the Sun’s Motion is simple: this Court substantially limited the Sun’s
25    discovery based on the RJ’s omission of key documents and facts fundamental to the Sun’s claims.
26    Now that those documents and facts have been disclosed nearly a year after the case was filed, the
27    connection can be made easily through both the Adelson Employment Agreement and other
28                                                       -4-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 6 of 16



 1    documents and facts now known to the Sun for which the Adelson Employment Agreement
 2    provides context, and which the RJ withheld and leveraged in limiting discovery available to the
 3    Sun.
 4             B.     The Discovery Limitations Should be Lifted Based on the Adelson
                      Employment Agreement
 5

 6             This Court limited the Sun’s discovery in connection with Requests 47-48, 108-110, 114-

 7    116, 119-121, 129-131, 175-177, 180-182, and 185-187 because the Court believed Mr. Adelson’s

 8    control over the Review-Journal was “attenuated” and because the Court believed the Sun did not

 9    sufficiently establish Mr. Adelson’s “indirect” control for purposes of its alter ego claims. See ECF

10    No. 102 at 15-16 and ECF No. 222 at 18, 22. The RJ suggests that the Adelson Employment

11    Agreement and other evidence submitted by the Sun do not help to establish that connection. The

12    RJ is wrong.

13             The Adelson Employment Agreement demonstrates that Mr. Adelson is not merely an

14    owner; he is an employee of the Review-Journal and he selected Stephen O’Connor, one of his

15    cronies and employees at Adfam4 to be the President of the Review-Journal. According to the

16    Nevada Secretary of State, O’Connor is also the Secretary, Treasurer, and Director of the Review-

17    Journal.5 This is meaningful in context—the connection between the Review-Journal and Adfam

18    cannot be understated.

19             Adfam “is the private family office of Dr. Miriam and Sheldon G. Adelson and their

20    family.” ECF No. 197 at 9 (emphasis added). Mr. Adelson uses Adfam—his family office—to rule

21    over the Review Journal:

22        •    An Adfam employee holds every corporate office at the Review-Journal (President,

23             Secretary, Treasurer, and Director). Steven O’Connor is Chief Financial Officer of

24             Adfam. He also now apparently holds every corporate role at the Review-Journal according

25             to the Nevada Secretary of State. See ECF No. 171-2.

26    4
        O’Connor has held roles at Adfam including Chief Financial Officer and former manager. See,
      e.g., Adelson v. Hananel, 641 F. Supp. 2d 65, 69 (D. Mass. 2009), aff’d, 652 F.3d 75 (1st Cir. 2011).
27    5
        https://esos.nv.gov/EntitySearch/BusinessInformation
28                                                    -5-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 7 of 16



 1        •    Adfam’s CFO signed the employment agreement between the Review-Journal and
 2             Mr. Adelson. See id.
 3        •    Adfam’s lawyers purportedly advise the Review Journal. Steven Garfinkel (Adfam’s
 4             General Counsel) declared that “[a]fter the Adelsons acquired the Review-Journal in
 5             December 2015, at the direction of the Adelson family, I provided legal advice and counsel
 6             to the Review-Journal and its parent company, News+Media Capital Group LLC.” ECF
 7             No. 197-1 at 4, ¶ 9. He also declared that he “advised Mr. Moon [the Review-Journal’s
 8             publisher] and the Review Journal regarding the company’s rights and obligations under
 9             the 2005 Joint Operating Arrangement with the Las Vegas Sun,” id. at 5 ¶ 10 (emphasis
10             added), and “review[ed] and provide[d] legal analysis on the Las Vegas Sun’s request to
11             audit the Review-Journal’s books and records, which culminated in an arbitration between
12             the Sun and the Review Journal in 2019.” Id. at 5 ¶ 11 (emphasis added).6
13        •    Adfam contracted with various individuals to work on behalf of the Review-Journal.
14             ECF No. 175-10 at 4 (“Mr. Pergament contracted with Interface Operations LLC dba
15             Adfam (‘Adfam’). As we’ve said before, Adfam is the family office of the Adelsons and
16             assists the Adelsons with their investments and business interests. This includes the
17             Adelsons’ interest in the Review-Journal and its parent (News+Media), as well as the due
18             diligence for the Adelsons’ acquisition of the Review-Journal. Messrs. Nizen and
19             Schroeder also contracted with Adfam and worked with Mr. Pergament during the due
20             diligence process.”); see also ECF No. 197 at 13.
21        •    Adfam assisted with due diligence in 2015 for the purchase of the newspaper, and
22             remains involved in the Review-Journal’s business, including in the redesign of the
23    6
         Similarly, Craig Moon (former publisher of the Review-Journal) admitted in his signed
      declaration that “During my tenure with the Review-Journal, the newspaper also sought and
24
      received legal advice from Steven Garfinkel, the General Counsel of AdFam (which I understand
25    is the name of the “family office” of Sheldon Adelson’s family) as well as the personal attorney
      for the Adelson family.” ECF No. 197-4 at 3 ¶ 5. Keith Moyer admitted: “The Review-Journal has
26    also sought and received legal advice from Steven Garfinkel, the General Counsel of Adfam (the
      “family office” of Sheldon Adelson’s family).” ECF No. 197-3 at 3 ¶ 5; see also ECF No. 143 at
27    21, 143-2 at 6-7, 175-4 at 13, and 175-5 at 7.
28                                                    -6-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 8 of 16



 1             newspaper in 2017, and in discussions about JOA payments to the Sun. See Ex. 1 (the
 2             Review-Journal’s publisher working with Adfam’s Garfinkel).
 3        •    The Review-Journal sends sensitive financial documents of the Review-Journal to
 4             various people associated with Adfam at their @adfam.com e-mail addresses,
 5             including: Patrick Dumont, Sivan Ochshorn-Dumont, David Leake, Todd Nelson, and
 6             Dave Bloom. Exs. 2 and 3.7
 7             From this evidence it is clear that Mr. Adelson not only controls the Review-Journal
 8    directly, as a Co-Publisher of the Review-Journal, he also does so indirectly through Adfam, his
 9    own family office. Other than securing Mr. Adelson’s complete control and influence, there is no
10    other reason to send Review-Journal financial information to various Adfam employees; there is
11    no other reason to have Adfam lawyers purportedly representing the Review-Journal, including in
12    the time periods leading up to the arbitration that, in part, gave rise to this antitrust complaint, and;
13    there is no other reason that virtually every major player in this lawsuit is connected to Adfam in
14    some way (either directly, like Mr. Adelson, Dumont and Dr. Adelson) or indirectly (Vega, Moon,
15    Schroeder, Pergament, and others).
16             The Sun is not arguing that Mr. Adelson cannot have as many related corporate entities as
17    he wishes. But, by involving various entities in the matters of the Review-Journal, Mr. Adelson
18    opens the door to significant inquiry into the extent and scope of his involvement (and their
19    involvement), not just personally, but through these other entities that he controls.
20             Thus, the RJ’s argument that the Adelson Employment Agreement does not make a link
21    between the Sun’s discovery and Mr. Adelson’s indirect control over the business of the Review-
22    Journal is simply wrong. The agreement is not a mere “formality” as the RJ dismisses. ECF No.
23    256 at 9. And if it was, it formally gives Mr. Adelson the right to direct and control the editorial
24    work of the newspaper. ECF No. 171-2.
25             Even still, the RJ has never been forthcoming with respect to Mr. Adelson’s role in
26
      7
       These documents were disclosed to the Sun on December 4, 2020, days after the filing of this
27    Motion.
28                                                      -7-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 9 of 16



 1    connection with the Review-Journal. It somehow seeks to walk a transparent tightrope, suggesting
 2    that Mr. Adelson is directly involved in the direction of the newspaper, but does not simultaneously
 3    exert indirect control over the direction of the newspaper. Exhibits 3, 4, and 5 reflect that exact
 4    indirect control. See ECF Nos. 242-3, 242-4, and 242-5. And, the email the RJ complains about
 5    because it specifically omits Adelson (ECF No. 241-5) shows how each of Adelson’s pawns
 6    ultimately sought to assist him in his goals, in part by making it appear he was not involved even
 7    when he is. The emails demonstrate that decisions are being made, with Mr. Adelson’s interests as
 8    the guiding principles, without actually involving Mr. Adelson. If maintaining such an influence,
 9    without having to physically lift a finger or say a word, does not constitute indirect control, it is
10    unclear what does.
11             Also importantly, Mr. Adelson’s role has been entirely concealed from the public. His name
12    appears nowhere on the newspaper’s masthead (or elsewhere), disclosing his role as co-publisher.
13    But as the RJ’s prejudicially-delayed production shows, Mr. Adelson indirectly and directly
14    controls the Review-Journal using all tools at his disposal, including a private family office
15    apparently devoted, at least in part, to running a media operation, and employees at the Sands Corp.,
16    a publicly traded company not in the newspaper business.
17             C.     The RJ’s Misconduct Will Substantially Prejudice the Sun if Not Addressed
                      by the Court, as Permitted by Rule 60(b)(6)
18

19             Although the RJ contends the Sun has suffered no prejudice, this is incorrect. As articulated

20    in the moving papers filed by October 14 (the date on which the Adelson Employment Agreement

21    was finally produced), the Sun had briefed Mr. Adelson’s influence over the Review-Journal

22    business at least three times. Had the Sun actually known Mr. Adelson’s true role in the company,

23    the link would have been easily made. Indeed, the Adelson Employment Agreement lays out Mr.

24    Adelson’s job description, which includes the duty to, among other things, confer with the Publisher

25    and the President (Mr. Adelson’s crony and employee of Adfam) of the Review-Journal about the

26    Review-Journal’s editorial voice and editorial employees. ECF No. 171-2.

27             If the RJ did not obtain at least a partial “win” with respect to the Sun’s Request Nos. 47

28                                                     -8-


      113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 10 of 16



 1     and 48, then why would the RJ double down on the Court’s rulings in regards to those Requests,
 2     contending that the limitation applies to dozens of other requests? In a way, the RJ acknowledges
 3     that it has chipped away at the Sun’s alter ego claims before it disclosed materially relevant
 4     documents. Now that the documents have been produced on such a delayed basis, this Court should
 5     reconsider its ruling.
 6     III.     THE RJ SHOULD FACE FINANCIAL SANCTIONS FOR ITS MISCONDUCT
 7              Sanctions are warranted in this instance. To begin, the facts in USCAM Liquidating Trust
 8     v. Monaco, 2:09-cv-01947-RCJ-PAL, 2010 WL 11579643 at *6-7 (D. Nev. Jan. 27, 2010) are far
 9     more analogous to the issues in this case than the RJ would have this Court believe. In both cases:
10     (1) the defendants have engaged in delay tactics and relied on the substantial number of documents
11     in order to justify delayed document productions; (2) the parties met and conferred on the document
12     requests for which the responsive document was withheld, and when that was unsuccessful,
13     engaged in motion to compel briefing; and (3) the defendants made misrepresentations to the court
14     and requesting party. See USCAM, 2010 WL 11579643, at *5-6. The consequence of the USCAM
15     defendants’ misconduct, and the appropriate remedy for the RJ’s actions here, was monetary
16     sanctions in the amount of attorneys’ fees and costs that the plaintiffs expended in order to obtain
17     the documents to which it was entitled from the outset. Id. at *6-7. Such an outcome was justified
18     because the defendants had “willfully, and in bad faith, withheld relevant documents from [the
19     plaintiff] in violation of Rules 26(a) and (e). These failures were not substantially justified or
20     harmless.” Id. at *6. The same logic applies to the RJ’s misconduct.
21              First, as in USCAM, the RJ’s production of documents in response to the Sun’s requests has
22     been anything but prompt. To be extra clear, the RJ has known for over a year the allegations in the
23     Sun’s complaint, including those relating to alter ego. For the RJ to withhold the Adelson
24     Employment Agreement for over a year is indisputably untimely.
25              Second, the RJ and the Sun also have had multiple meet and confers with respect to the
26     Sun’s sets of document requests, and yet have been required to brief several motions to compel
27     because of the inability to reach an agreement. In addition to expressing its concerns during these
28                                                     -9-


       113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 11 of 16



 1     conferences and corresponding briefs, the Sun has briefed Mr. Adelson’s role with the Review-
 2     Journal and the incomplete, unclear picture being painted by the RJ in response to such inquiries.
 3              Third, as set out in the Sun’s Motion, the RJ has made misrepresentations upon which this
 4     Court and the Sun have relied. The RJ argues that USCAM is highly distinguishable because in that
 5     instance, the plaintiff knew of the specific document it was seeking, which is not the case here. The
 6     Sun did not know the Adelson Employment Agreement existed because the RJ repeatedly
 7     represented that Mr. Adelson was distant from the Review-Journal, and therefore the Sun had no
 8     way of reasonably expecting such a contract (or explicit relationship) existed. From that
 9     perspective, the plaintiff in USCAM was in a better position than the Sun: the USCAM plaintiff
10     knew of the existence of the document and could therefore develop its litigation strategy
11     accordingly and needed to find a way to obtain the document it knew about, whereas the Sun has
12     had to shift its strategy and theories because of the Adelson Employment Agreement and its
13     implications.
14              The RJ next challenges the Sun’s reliance on Federal Rule of Civil Procedure 37 as
15     providing it with the authority to pursue sanctions. It argues Rule 37 does not concern sanctions
16     and applies only to attorneys’ fees in connection with a motion to compel. See ECF No. 256 at 14.
17     Rule 37 is titled “Failure to Make Disclosures or to Cooperate in Discovery; Sanctions.” The Sun
18     could not better describe what the RJ has done. Similarly, Rule 37(c), titled “Failure to Disclose, to
19     Supplement an Earlier Response, or Admit,” reads:
20
                (1) Failure to Disclose or Supplement. If a party fails to provide information or
21              identify a witness as required by Rule 26(a) or (e), the party is not allowed to use
22              that information or witness to supply evidence on a motion, at a hearing, or at a
                trial, unless the failure was substantially justified or is harmless. In addition to or
23              instead of this sanction, the court, on motion and after giving an opportunity to be
                heard:
24
                (A) may order payment of the reasonable expenses, including attorney's fees,
25              caused by the failure;

26              (B) may inform the jury of the party's failure; and

27

28                                                       - 10 -


       113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 12 of 16



 1              (C) may impose other appropriate sanctions, including any of the orders listed
                in Rule 37(b)(2)(A)(i)—(vi).
 2

 3              Glaringly missing from this language, despite the RJ’s argument, is the condition that such

 4     remedy be applied only in response to a motion to compel. On the other hand, the Rule explicitly

 5     provides that the payment of attorney’s fees may replace the sanction of excluding the particular

 6     information withheld, or that the court “may impose other appropriate sanctions.” Id. The logical

 7     inference is that an order requiring payment of “reasonable expenses, including attorney’s fees”

 8     does in fact constitute a sanction, as the Sun has requested. The Sun’s request, therefore, for its

 9     attorneys’ fees and costs incurred in relation to this Motion (and Reply), as well as a portion of its

10     fees and costs related to other Motions to Compel, is proper.8

11               The RJ then challenges the Sun’s reliance upon Yeti by Molly Ltd. v. Deckers Outdoor Co.,

12     259 F.3d 1101, 1107 (9th Cir. 2011) because it applies where a party fails to provide the information

13     mandated by Rule 26(a) or (e). Federal Rule of Civil Procedure 26(e) is titled “Supplementing

14     Disclosures and Responses” and states, in pertinent part, that “[a] party. . . who has responded to

15     an interrogatory, request for production, or request for admission – must supplement or correct its

16     disclosure or response: (A) in a timely manner . . . ; or (B) as ordered by the Court.” Once again,

17     the Rule could not more perfectly fit the RJ’s misconduct. Consequently, the RJ is required, as set

18     forth by Yeti, to show that its failure was “substantially harmless or justified.” See ECF No. 241 at

19     15-16 (citing Yeti, 259 F.3d at 1107). The RJ did not even attempt to do so. See generally,

20     Opposition at 14.

21              Lastly, the RJ argues that the Sun’s reference to the Wendt factors is inapposite. See ECF

22     No. 241 at 16-17; ECF No. 256 at 14 (citing Wendt v. Host Int’l Inc., 125 F.3d 806, 814 (9th Cir.

23     1997)). The Wendt factors are considered by courts in determining whether Rule 37(c)’s exclusion

24     sanction is appropriate, or if one of the other sanctions set forth by Rule 37 (such as attorneys’ fees

25     and reasonable expenses) are more suitable. See, e.g., Barrera v. Cardenas Markets, Inc., No. 2:16-

26     8
         If this Court disagrees and believes that the Sun should have pursued sanctions under a separate
       motion for sanctions, pursuant to Federal Rule of Civil Procedure 11(c), the Sun requests leave to
27     file such a motion.
28                                                     - 11 -


       113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 13 of 16



 1     cv-1321-RFB-GWF, 2017 WL 663054, at *5 (D. Nev. Feb. 17, 2017) (noting that “Wendt did not
 2     state that this test applied only with respect to the imposition of dispositive sanctions, [but that] the
 3     case on which it relied, Wanderer v. Johnston, clearly involved a dispositive sanction.”); Nevada
 4     v. United States Dept. of the Treasury – Internal Rev. Serv., No. 2:16-cv-00665-APG-GWF, 2017
 5     WL 277399, at *4 (D. Nev. Jan. 18, 2017) (“Wendt, however, did not state that these factors should
 6     only be considered if the preclusion order would result in dismissal.”). The Sun is aware of no case
 7     indicating that the Wendt factors cannot be helpful to the Court in determining whether a particular
 8     sanction, other than exclusion, is appropriate. Rather, the Wendt factors outline several
 9     considerations that may guide the Court in its determination, regardless of whether they are
10     mandatorily applied, or simply provide the Court with a helpful structure in making its
11     determination. And, as explained in its Motion, all factors favor the Sun’s request.
12              The RJ has engaged in grave discovery misconduct that has been detrimental to the Sun.
13     The RJ should not be permitted to get away with this, and the appropriate remedy is an award of
14     the Sun’s attorneys’ fees and costs incurred in the instant Motion, Reply, and related oral argument
15     (if necessary), as well as a portion of fees and costs it incurred in several of its Motions to Compel
16     that are impacted by this Motion.
17     IV.      CONCLUSION
18              For the foregoing reasons, this Court should reconsider its previous rulings on several of
19     the Sun’s Motions to Compel as the rulings relate to Mr. Adelson and the Sun’s alter-ego theory of
20     liability. This Court should similarly impose sanctions on the RJ in the amount equal to the Sun’s
21     reasonable attorneys’ fees and costs related to its Motion (ECF No. 241) and this Reply, as well as
22     a portion of its attorneys’ fees and costs related to previous motions to compel.
23              DATED this 16th day of December, 2020.
24                                                      LEWIS ROCA ROTHGERBER CHRISTIE LLP
25
                                                          By: /s/ E. Leif Reid
26
                                                              E. Leif Reid, Bar No. 5750
27                                                            Kristen L. Martini, Bar No. 11272

28                                                      - 12 -


       113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 14 of 16



 1                                                 Marla J. Hudgens, Bar No. 11098
                                                   Nicole Scott, Bar No. 13757
 2                                                 One East Liberty Street, Suite 300
 3                                                 Reno, NV 89501-2128

 4                                                 PISANELLI BICE PLLC
                                                   James J. Pisanelli, Bar No. 4027
 5                                                 Todd L. Bice, Bar No. 4534
                                                   Jordan T. Smith, Bar No. 12097
 6                                                 400 South 7th Street, Suite 300
 7                                                 Las Vegas, Nevada 89101

 8                                                 ALIOTO LAW FIRM
                                                   Joseph M. Alioto, Pro Hac Vice
 9                                                 Jamie L. Miller, Pro Hac Vice
                                                   One Sansome Street, 35th Floor
10
                                                   San Francisco, CA 94104
11                                                 Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        - 13 -


       113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 15 of 16



 1                                       CERTIFICATE OF SERVICE
 2              Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of Lewis
 3     Roca Rothgerber Christie LLP, and that on the 16th day of December, 2020, I caused the foregoing
 4     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO RECONSIDER PREVIOUS
 5     DISCOVERY RULINGS BASED ON NEW EVIDENCE (ECF NO. 241) to be served by
 6     electronically filing the foregoing with the CM/ECF electronic filing system, which will send notice
 7     of electronic filing to the following:
 8                     J. Randall Jones, Esq.
 9                     Michael J. Gayan, Esq.
                       Mona Kaveh, Esq.
10                     KEMP JONES, LLP
                       3800 Howard Hughes Parkway, 17th Floor
11                     Las Vegas, Nevada 89169
12
                       Richard L. Stone, Esq.
13                     Amy M. Gallegos, Esq.
                       David R. Singer, Esq.
14                     JENNER & BLOCK LLP
                       633 West 5th Street, Suite 3600
15                     Los Angeles, California 90071
16
                                                              /s/ Autumn D. McDannald
17                                                       Employee of Lewis Roca Rothgerber Christie LLP

18

19

20

21

22

23

24

25

26

27

28                                                       - 14 -


       113016191.6
     Case 2:19-cv-01667-GMN-BNW Document 264 Filed 12/16/20 Page 16 of 16



 1                                       INDEX OF EXHIBITS
           Exhibit No.                         Description                      No. of Pages
 2
               1         April 18, 2017, e-mail from Craig Moon to Steve             1
 3                       Garfinkel, Bates labeled DEFS0002449
                         (FILED UNDER SEAL)
 4                   2   March 19, 2018, e-mail from Steve O’Connor to               2
                         Patrick Dumont and Sivan Ochshorn-Dumont, Bates
 5                       labeled DEFS0091967 (FILED UNDER SEAL)
                     3   December 20, 2019, e-mail from Stephen Hall to Steve        1
 6
                         O’Connor, Dave Bloom, David Leake, Todd Nelson,
 7                       Keith Moyer and Peggy McGuire, Bates labeled
                         DEFS0092925 (FILED UNDER SEAL)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               - 15 -


       113016191.6
